     Case 2:19-cr-00642-VAP Document 246 Filed 11/13/20 Page 1 of 5 Page ID #:4323



     NICOLA T. HANNA                                               FILED
 1   United States Attorney                             CLERK, U.S. DISTRICT COURT

     BRANDON D. FOX
 2
     Assistant United States Attorney                    NOV. 13, 2020
     Chief, Criminal Division
 3
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)         CENTRAL DISTRICT OF CALIFORNIA

     Assistant United States Attorney                              CC DEPUTY
                                                       BY: ___________________
 4
     Deputy Chief, Public Corruption & Civil Rights Section
 5   ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
     JUDITH A. HEINZ (Cal. Bar No. 176264)
 7   Assistant United States Attorney
     Senior Trial Attorney, National Security Division
 8        1500 United States Courthouse
          312 North Spring Street
 9        Los Angeles, California 90012
          Telephone: (213) 894-2468/7383/7280
10        Facsimile: (213) 894-2927
          E-mail: daniel.obrien@usdoj.gov
11        E-mail: elisa.fernandez@usdoj.gov
          E-mail: judith.heinz@usdoj.gov
12
     EVAN N. TURGEON (D.C. Bar No. 1010816)
13
     Trial Attorney, National Security Division
          950 Pennsylvania Avenue, N.W., Suite 7700
14        Washington, D.C. 20530
          Telephone: (202) 353-0176
15        E-mail: evan.turgeon@usdoj.gov

16   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
17

18                          UNITED STATES DISTRICT COURT
19                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
20   UNITED STATES OF AMERICA,             No. CR 19-642-VAP *
                                           No. CR 20-155-VAP
21
                Plaintiff,
                                           GOVERNMENT’S EX PARTE
22
                       v.                  APPLICATION FOR ORDER
                                           SEALING DOCUMENTS;
23
     IMAAD SHAH ZUBERI,                    DECLARATION
                                           OF ELISA FERNANDEZ
24
                Defendant.
25
                                           (UNDER SEAL)
26

27         Plaintiff United States of America, by and through its

28   counsel of record, the United States Attorney for the Central



                                             1
     Case 2:19-cr-00642-VAP Document 246 Filed 11/13/20 Page 2 of 5 Page ID #:4324




 1   District of California and Assistant United States Attorneys,
 2   Elisa Fernandez, Judith A. Heinz and Daniel J. O’Brien, hereby
 3   hereby applies, ex parte, for an order that:
 4         The Government’s Unopposed Ex Parte Application for Leave
 5   to File Oversized Sentencing Position and the accompanying
 6   Declaration of Elisa Fernandez be filed under seal.
 7         This ex parte application is based upon the attached
 8   declaration of Elisa Fernandez.
 9   DATED: November 9, 2020            Respectfully submitted,
                                        NICOLA T. HANNA
10
                                        United States Attorney
11
                                        BRANDON D. FOX
12                                      Assistant United States Attorney
                                        Chief, Criminal Division
13

14                                      _______/s/_____________________
                                        ELISA FERNANDEZ
15
                                        Assistant United States Attorney
16
                                        Attorneys for Plaintiff
17                                      United States of America
18

19

20

21

22

23

24

25

26

27

28




                                           2
     Case 2:19-cr-00642-VAP Document 246 Filed 11/13/20 Page 3 of 5 Page ID #:4325




 1                    DECLARATION OF ELISA FERNANDEZ
 2         I, ELISA FERNANDEZ, declare as follows:
 3         1.    I am an Assistant United States Attorney for the
 4   United States Attorney's Office for the Central District of
 5   California and represent the government in this case.
 6         2.    The government requests leave to file the Government’s
 7
     Unopposed Ex Parte Application for Leave to File Oversized
 8
     Sentencing Position and the accompanying Declaration of Elisa
 9
     Fernandez be filed under seal.
10
           3.    The unopposed ex parte application to file an
11
     oversized sentencing position relates to the government’s filing
12
     of a Classified Sentencing Brief, Declaration of Elisa Fernandez
13
     and Exhibits A-V (collectively referred to as “Sentencing
14
     Position”), filed on November 9, 2020 with the CISO.           The ex
15
     parte application advises that the Sentencing Position is filed
16

17
     in response to defendant’s Section 5 Notice.

18
           4.    For the reasons set forth in the under seal filings

19   filed by the government on January 29, 2020 (docket entry

20   numbers 65 and 66) and by the defense on March 10, 2020 (docket

21   entry numbers 81 and 82), the defense has requested that all
22   CIPA-related filings to be filed under seal.
23         5.    On November 9, 2020, attorney Ivy A. Wang, counsel for
24   defendant Imaad Shah Zuberi, opposed the filing of the unopposed
25   ex parte application to file an oversized Sentencing Position on
26
     the public docket and as such, did not oppose filing the
27
     documents under seal.
28
     //


                                           3
     Case 2:19-cr-00642-VAP Document 246 Filed 11/13/20 Page 4 of 5 Page ID #:4326




 1         6.    Should the Court deny this application, the government
 2   requests that the documents, including this application, not be
 3   filed, but be returned to the government, without filing of the
 4
     documents or reflection of the name or nature of the documents
 5
     on the clerk’s public docket.
 6
           I declare under penalty of perjury under the laws of the
 7
     United States of America that the foregoing is true and correct
 8
     and that this declaration is executed at Los Angeles,
 9
     California, on November 9, 2020.
10        _____________________
11
          ELISA FERNANDEZ

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           4
     Case 2:19-cr-00642-VAP Document 246 Filed 11/13/20 Page 5 of 5 Page ID #:4327



 1                              CERTIFICATE OF SERVICE

 2         I, Norma Escalera, declare:

 3         That I am a citizen of the United States and a resident of or

 4   employed in Los Angeles County, California; that my business address

 5   is the Office of United States Attorney, 312 North Spring Street,

 6   Los Angeles, California 90012; that I am over the age of 18; and

 7   that I am not a party to the above-titled action;

 8         That I am employed by the United States Attorney for the

 9   Central District of California, who is a member of the Bar of the

10   United States District Court for the Central District of California,

11   at whose direction I served a copy of:

12
               GOVERNMENT’S EX PARTE [UNDER SEAL]; PROPOSED ORDER [UNDER
13
                             SEAL]; DOCUMENT [UNDER SEAL]
14

15

16
                                              ‫ ܈‬By E-mail, as follows:
17                                            dŚŽŵĂƐW͘KΖƌŝĞŶƚŽďƌŝĞŶΛďŐƌĨŝƌŵ͘ĐŽŵ
                                              /ǀǇ͘tĂŶŐŝǁĂŶŐΛďŐƌĨŝƌŵ͘ĐŽŵ
18
                                              EĂƚŚĂŶŝĞůƌŽǁŶŶďƌŽǁŶΛďŐƌĨŝƌŵ͘ĐŽŵ
19                                            ǀĂŶ:͘ĂǀŝƐĚĂǀŝƐΛƚĂǆůŝƚŝŐĂƚŽƌ͘ĐŽŵ

20

21         This Certificate is executed on November 9, 2020 at Los

22   Angeles, California.      I certify under penalty of perjury that the

23   foregoing is true and correct.

24                                            /s/

25

26

27

28
